EXHIBIT 10.3

NON-COMPETE AGREEMENT

(Sellers, Shareholder, and Affiliates)

THIS NON-COMPETE AGREEMENT (this “Agreement”), is made as of May 13, 2009, by
THE CORNWALL GROUP, INC., a Florida corporation, FORESTVILLE CORPORATION, a
Florida corporation, VANGUARD SECURITY OF BROWARD COUNTY, INC., a Florida
corporation, VANGUARD SECURITY, INC., a Florida corporation, ON GUARD SECURITY
AND INVESTIGATIONS, INC., a Florida corporation, and ARMOR SECURITY, INC., a
Florida corporation (each, a “Seller” and, collectively, “Sellers”); TRI-S
SECURITY CORPORATION, a Georgia corporation (“Shareholder”); and PARAGON
SYSTEMS, INC., an Alabama corporation, and PROTECTION TECHNOLOGIES CORPORATION,
a Florida corporation (each, an “Affiliate” and, collectively, “Affiliates”), in
favor of U.S. SECURITY ASSOCIATES, INC. (“Buyer”).

R E C I T A L S:

Buyer, Sellers and Shareholder are parties to that certain Asset Purchase
Agreement dated the date hereof (the “Asset Purchase Agreement”), pursuant to
which Sellers are concurrently herewith selling to Buyer substantially all of
Sellers’ assets. Buyer has requested that, as a condition to the closing of the
transactions contemplated by the Asset Purchase Agreement, Sellers, Shareholder,
and Affiliates execute this Agreement. Sellers, Shareholder, and Affiliates
acknowledge that such sale and closing will inure to their best interests and
are, therefore, willing to execute this Agreement. Any capitalized terms used
herein which are not defined herein shall have the meanings assigned to them in
the Asset Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration (including Buyer’s
concurrent purchase of substantially all of Sellers’ assets), the receipt,
adequacy and sufficiency of which are hereby acknowledged by Sellers, each
Seller agrees with and in favor of Buyer as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Confidential Information” shall mean information (in any form or media)
regarding a Seller’s customers, prospective customers (including lists of
customers and prospective customers) methods of operation, billing rates,
billing procedures, suppliers, business methods, finances, management,
employees, employee compensation, or any other business information relating to
such Seller (whether constituting a trade secret or proprietary or otherwise)
which has value to such Seller and is generally treated by such Seller as being
confidential; provided, however, that Confidential Information shall not include
any information that (i) is in the public domain (except where such information
enters the public domain after the date hereof without Buyer’s authorization),
(ii) has been disclosed publicly by any third party not in violation of any
obligation to not disclose such information, (iii) was independently developed
by the disclosing party without reference to Confidential Information, or
(iv) is information that is required to be disclosed by law.



--------------------------------------------------------------------------------

(b) “Permitted General Activities” shall mean (i) owning not more than 5% of the
outstanding shares of any publicly-held corporation engaged in a Restricted
Business which has shares listed for trading on a securities exchange registered
with the Securities and Exchange Commission or through an automatic quotation
system of a registered securities association; (ii) the operation of a business
which provides, or bids or otherwise solicits business to provide, guard,
patrol, security or related services to any United States federal government
body or entity, including, without limitation, any legislative, executive or
judicial unit thereof or any department, commission, board, agency, bureau,
official or other regulatory, administrative or judicial authority thereof; and
(iii) making disclosure or use of otherwise Confidential Information reasonably
necessary to (1) comply with accounting, stock exchange, federal or state
securities, or labor relations Law disclosure obligations, (2) prepare financial
statements, SEC Filings and Tax Returns, and (3) respond to any tax audits or
governmental inquiries and defend claims, demands, disputes, arbitration and
other legal proceedings with respect to the Business.

(c) “Permitted Retained Activities” shall mean (i) the operation of a business
to deal with the Retained Assets (including in connection with any Trade
Accounts Receivable and the enforcement and collection thereof) and the Retained
Liabilities; and (ii) making disclosure or use of otherwise Confidential
Information reasonably necessary to deal with any of the Retained Assets
(including in connection with any Trade Accounts Receivable and the enforcement
and collection thereof) or the Retained Liabilities.

(d) “Person” shall mean any individual, partnership, joint venture, corporation,
trust, limited liability company, unincorporated organization, or other entity
(including a governmental agency or authority).

(e) “Prospective Customer” shall mean any Person to whom a Seller has sent or
delivered a sales or servicing proposal or contract in connection with the
Business during the 15-month period immediately preceding the date hereof.

(f) “Restricted Business” shall mean the operation of a business providing
guard, patrol and security services.

(g) “Territory” shall mean that geographical area lying and being within a
200-mile radius of 10145 NW 19th Street, Miami, Florida 33172.

2. Covenants of Sellers, Shareholder, and Affiliates.

(a) Each Seller, Shareholder and Affiliate covenants and agrees that it will
not, on its behalf or on behalf of any other Person, directly or indirectly,
during the period commencing on the date hereof and ending five (5) years
hereafter:

(i) engage in the Restricted Business in the Territory, or own, manage, operate,
join, control, assist, participate in or be connected with, directly or
indirectly (and including as an officer, director, members, manager, partner,
proprietor, consultant, independent contractor or lender) any Person who is,
directly or indirectly, engaged in the Restricted Business in the Territory.

 

2



--------------------------------------------------------------------------------

(ii) disclose to any Person or use or otherwise exploit for its own benefit or
for the benefit of any such Person, any Confidential Information (except to any
financial institution or other Person providing any financing to any Seller,
Shareholder or Affiliate);

(iii) solicit or call upon any customer or Prospective Customer of a Seller for
the purpose of selling or providing to such customer or Prospective Customer any
product or service in competition with any product or service sold or provided
by such Seller to such customer or Prospective Customer during the 15-month
period immediately preceding the date hereof; or

(iv) request, solicit or induce any employee of Buyer to terminate his or her
employment with Buyer and accept employment with a Seller or any other Person
engaged in the Restricted Business in the Territory.

(b) Each Seller, Shareholder and Affiliate acknowledges and agrees that the
prohibitions against disclosure of Confidential Information provided herein are
in addition to, and not in lieu of, any rights or remedies which Buyer may have
available pursuant to the laws of any jurisdiction or at common law to prevent
the disclosure of trade secrets or proprietary information and that the
enforcement by Buyer of its rights and remedies pursuant to this Agreement shall
not be construed as a waiver of any other rights or available remedies which it
may possess in law or equity absent this Agreement.

3. Permitted Activities. The restrictions set forth in Section 2 of this
Agreement shall not apply to (i) any Permitted General Activities or Permitted
Retained Activities of Shareholder or any Affiliate undertaken by Shareholder or
such Affiliate or (ii) any Permitted Retained Activities of any Seller
undertaken by such Seller. The restrictions set forth in Section 2(a)(ii) of
this Agreement shall not apply to any Permitted General Activities of any Seller
undertaken by such Seller.

4. Equitable Relief. Each Seller acknowledges that its breach of any covenant
contained in this Agreement will result in irreparable injury to Buyer and that
the Buyer’s remedy at law for such a breach will be inadequate and will be
extremely difficult to calculate or determine. Accordingly, each Seller agrees
and consents that, upon any such breach, Buyer shall, in addition to all other
remedies available to Buyer at law or in equity, be entitled to both preliminary
and permanent injunctions (without bond) to prevent or halt any such breach or
threatened breach.

5. Severability. Should any provision of this Agreement be determined to be
invalid, illegal or unenforceable, such invalid, illegal or unenforceable
provision shall be deemed severed herefrom and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

6. Integrated Agreement and Consideration. This Agreement and the Asset Purchase
Agreement constitute the entire agreement among the parties hereto with regard
to the subject matter hereof, and there are no agreements, understandings,
restrictions, warranties or representations relating to said subject matter
among the parties other than those set forth herein

 

3



--------------------------------------------------------------------------------

or herein provided. Sellers hereby acknowledge that the acquisition from Sellers
of the Purchased Assets by Buyer pursuant to the Asset Purchase Agreement
constitutes good and valuable consideration received by Sellers for their
covenants and undertakings described in this Agreement, and such covenants and
undertakings are ancillary to the sale of the Business and substantially all the
assets of Sellers.

7. Miscellaneous. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Georgia,
without regard to such State’s choice of law rules. This Agreement shall be
binding upon Sellers and their respective successors and assigns and shall inure
to the benefit of Buyer and its successors and assigns. This Agreement may be
executed in two or more counterparts and delivered by facsimile, each of which
counterpart shall be deemed to be an original, but all of which counterparts
shall together constitute one and the same instrument. All pronouns used herein
shall be deemed to refer to the masculine, feminine or neuter gender as the
context requires.

[SIGNATURE PAGES FOLLOW.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SELLERS: THE CORNWALL GROUP, INC. By:   /s/ Nicolas Chater   Name: Nicolas
Chater   Title: Vice President FORESTVILLE CORPORATION By:   /s/ Nicolas Chater
  Name: Nicolas Chater   Title: Vice President VANGUARD SECURITY OF BROWARD
COUNTY, INC. By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title: Vice
President VANGUARD SECURITY, INC. By:   /s/ Nicolas Chater   Name: Nicolas
Chater   Title: Vice President ON GUARD SECURITY AND INVESTIGATIONS, INC. By:  
/s/ Nicolas Chater   Name: Nicolas Chater   Title: Vice President ARMOR
SECURITY, INC. By:   /s/ Nicolas Chater   Name: Nicolas Chater   Title: Vice
President

[ADDITIONAL SIGNATURE PAGE FOLLOWS.]



--------------------------------------------------------------------------------

SHAREHOLDER: TRI-S SECURITY CORPORATION By:   /s/ Nicolas Chater   Name: Nicolas
Chater   Title: Chief Financial Officer AFFILIATES: PARAGON SYSTEMS, INC. By:  
/s/ Nicolas Chater   Name: Nicolas Chater   Title: Vice President PROTECTION
TECHNOLOGIES CORPORATION By:   /s/ Nicolas Chater   Name: Nicolas Chater  
Title: Vice President